Citation Nr: 1233598	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has recharacterized the issue of entitlement to service connection for migraine headaches to more broadly encompass entitlement to service connection for any headache disorder, to include migraine headaches, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for his claimed headache disorder as he first began experiencing severe headaches 2 to 4 times a year in service.  Although he denied seeking treatment for his symptoms during his service or afterwards and reports that he self-medicates, he also contends that his symptoms have continued after his discharge.  The Veteran's representative has also argued that his current severe headaches may be secondary to a June 1981 in-service car accident in which he fractured the right zygomatico-maxillary complex.  

The Board notes that the Veteran is competent to report his history regarding his experiencing severe headaches 2 to 4 times a year in service and since his discharge.  Moreover, while the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for any chronic headache disorder, he reported experiencing severe headaches lasting 2 to 3 days every 6 to 12 months in an in-service August 2005 medical history report.  He also denied seeking treatment for these symptoms and indicated that taking Tylenol decreased his symptoms.  The accompanying separation examination report shows that a clinical neurological evaluation was normal and that evaluation of the head was abnormal only for a bony prominence at the parietal bone.  

A July 2006 VA examiner determined that the Veteran had headaches that could not be classified etiologically.  The examiner further opined that the pain was not typical for migraines and did not cause an aura.  The examiner could not conclusively establish a connection to the Veteran's previous accident and fractured facial bones and could not rule out a connection to his work with radar antennas and associated exposure to radiation and recommended a neurological examination.  A November 2006 VA neurological examination noted the Veteran's complaints about headaches, but the examiner provided no opinion as to the existence or etiology of any current headache disorder.  Another VA examination took place in June 2010.  At that time the examiner noted the Veteran's history of having occipital headaches 2 to 4 times a year that lasted 24 to 48 hours which he associated with the June 1981 accident wherein he sustained fractured facial bones.  The examiner further noted that the Veteran had never sought treatment for his headaches and that no diagnostic testing had been done to evaluate any headache condition.  Although the examiner determined that there was no pathology at the time of the examination to render a diagnosis of migraine headaches, he did not provide an opinion as to the etiology of any other headache disorder that may have been present.  

In these circumstances, the Veteran should be provided an appropriate VA examination to determine whether he currently has a chronic headache disorder that is etiologically related to his service or any incident therein.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurologic examination to determine the current nature and etiology of any headache disorder, if found to be present.  The claims folders should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion, in light of the service and post service evidence of record, as to whether the Veteran currently has an undiagnosed illness manifested by headaches, or any chronic headache disorder that is related to his service, or to any incident therein, to include his sustaining facial bone fractures in a June 1981 accident and/or his possible radiation exposure working with radar antennas.  The Veteran's history of in-service headaches 2 to 4 times a year, and any other pertinent clinical findings of record, should be taken into account and discussed.  A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated and a rationale provided for such medical conclusion.  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


